EDWARDS, Judge:
We have examined the record of trial, the assignments of error and the government’s reply thereto and find such assignments to be without merit.
In addition we note that the pretrial agreement contains a misconduct provision that would authorize the convening authority to approve any sentence adjudged, if so triggered. Subsequent to appellant’s release from confinement in accordance with the pretrial agreement after 30 days, but prior to the convening authority taking his action appellant was found in possession of a stolen M16 rifle. The convening authority then conducted a hearing in the nature of an Article 72, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 872, vacation hearing, documenting the hearing on the form designed for Article 72, UCMJ, hearing (DD Form 455). At the conclusion of the hearing the convening authority determined that appellant had engaged in misconduct, considered himself free from the sentencing provisions of the pretrial agreement and ordered appellant back into confinement. Upon receipt of the record of trial the convening authority took his action, approving the sentence adjudged.
In light of United States v. Dawson, 10 M.J. 142 (C.M.A. 1981), we find that in the case sub judice the misconduct clause contained in the pretrial agreement and further agreed upon in the providency inquiry was insufficiently clear to be enforceable. The misconduct provision of the agreement was not detailed and explicit enough as to what constituted an act of misconduct or what procedures would be used to determine whether the provision had been violated. This precluded the military judge from conducting an inquiry sufficiently detailed to assure that appellant understood the full import of such terms in the pretrial agreement. We note with approval that the convening authority conducted a hearing which at least embodied the procedural safeguard of a hearing for vacation of suspension pursuant to Article 72, UCMJ. See United States v. Dawson, supra at 151 (Everett, C. J., concurring).
That portion of the sentence in excess of confinement at hard labor for 30 days, forfeiture of $200.00 per month for 3 months and a bad-conduct discharge of the originally bargained for sentence is set aside. In view of the fact that appellant has been prejudiced in that he has served the sentence to confinement we will reassess. *768Upon reassessment confinement at hard labor for 30 days and a bad-conduct discharge are affirmed.
Judge PRICE concurs.